Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157052                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  THE MEISNER LAW GROUP PC,                                                                                          Justices
           Plaintiff-Appellant,
  v                                                                SC: 157052
                                                                   COA: 332815
                                                                   Oakland CC: 2015-149199-CB
  WESTON DOWNS CONDOMINIUM
  ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
           s1114
                                                                              Clerk